BETTS, District Judge.
The above-named vessel, with her cargo, was captured as prize, May 16, 1863, by the United States ship Courier, at sea, off Charleston, South Carolina, and was sent into this port for adjudication. She was here libelled as prize, and, no one intervening in court on the return of the monition as duly served, a decree of default was rendered in the suit. The papers found on the vessel namely, an enrolment in Charleston, April 16, 1863, to F. TV. Claussen, a citizen of the Confederate States, under the authority of those States, a manifest of the cargo of cotton exported in her for Nassau, and a clearance of the vessel at the port of Charleston, of the same date, prove the vessel and cargo to be enemy property. The testimony of the master of the vessel in preparatorio proves that she was captured, as before stated, about forty miles off Charleston harbor, on the 16th of May, 1863, for having run the blockade of that port; that she carried no colors, but was cleared under the Confederate authority at Charleston; that the crew and the cargo came from Charleston; that the vessel was built there; that she had been waiting there, from April 25 preceding, for a chance to run out; that the master of the vessel and the owners of the cargo knew of the war and of the existence of the blockade; and that the vessel was run out to evade the blockade. The testimony of the other witnesses is to the same effect, the evidence all concurring in the proof that the vessel designedly and secretly escaped from Charleston, in violation of the blockade then- existing and in force there.
It is, accordingly, ordered that a decree of condemnation and forfeiture against the vessel and cargo be entered.